Continuation sheet -

Continuation of 3 and 12:
The proposed amended claims recite a feature which was not previously presented and which has not been considered.  Further time and consideration is required for a complete examination of the proposed amended claims.  For this reason the proposed amended claims have not been entered.  Applicant’s arguments presented in the after final response are predicated on the term “A monolayer element” recited in the proposed amended claims which was not previously considered.  Since the proposed amended claims have not been entered into the record, Applicant’s argument(s) is/are moot.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782